IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anna Griffis,                         :
                         Petitioner   :          CASES CONSOLIDATED
                                      :
                v.                    :          No. 273 C.D. 2019
                                      :
Workers' Compensation Appeal Board :
(Albert Einstein Healthcare Network), :
                         Respondent :

Albert Einstein Medical Center,    :
                         Petitioner:
                                   :
             v.                    :             No. 280 C.D. 2019
                                   :
Workers' Compensation Appeal Board :
(Griffis),                         :
                       Respondent :


PER CURIAM                            ORDER

                NOW, September 3, 2020, upon consideration of Designated

Respondent’s application for reargument, and Designated Petitioner’s answer in

response thereto, the application is denied.